Citation Nr: 1816915	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-37 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left knee osteoarthritis with limited painful motion.

2.  Entitlement to an increased rating in excess of 20 percent for posterior cruciate ligament deficiency of the left knee, status post-surgical partial meniscectomy, with buckling. 

3.  Entitlement to an increased rating in excess of 10 percent for right knee strain, status post arthroscopic surgery with asymptomatic surgical scar.

4.  Entitlement to an increased rating excess of 10 percent for tender scar of the left knee, post-operative residuals.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
 


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to November 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at an October 2017 videoconference hearing before the undersigned Veterans Law Judge (VLJ).

The issues of entitlement to increased ratings for the Veteran's bilateral knee disabilities and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's left knee post-operative scar has not been deep, has not caused limited motion, and has been singular in number throughout the appeal period.


CONCLUSION OF LAW

The criteria for establishing an evaluation in excess of 10 percent for a left knee post-operative scar have not been met.  38 U.S.A. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by letters dated in September 2012.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will address the merits of the claim.

II.  Increased Rating

The Veteran seeks entitlement to a higher disability evaluation for left knee post-operative scar, which has been rated as 10 percent disabling under Diagnostic Code 7804.  

Under Diagnostic Code 7804, a 10 percent evaluation is assigned for 1 or 2 unstable or painful scars; a 20 percent evaluation is assigned for 3 or 4 unstable or painful scars; and, a 30 percent evaluation is assigned for 5 or more unstable or painful scars.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  See Id., Note (2).

Other potentially applicable Diagnostic Codes include 7801 and 7802.  Under Diagnostic Code 7801, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, is deep or causes limited motion, and involves an area or areas of at least 6 square (sq.) inches (39 square cm.), but less 12 sq. inches (77 sq. cm.).  A 20 percent disability evaluation is warranted for when it involves an area or areas of at least 12 sq. inches (77 sq. cm.), but is less than 72 sq. inches (465 sq. cm.).  A 30 percent disability evaluation is warranted when it involves an area or areas at least 72 sq. inches (465 sq. cm.), but less than 144 sq. inches (929 sq. cm.).  A 40 percent evaluation is warranted when it involves an area or areas is at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7801.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, a 10 percent disability evaluation is assigned when a scar, of an area other than the head, face, and neck, that are superficial and nonlinear, and involves an area or areas at least 144 sq. inches (929 sq. cm.), or greater.  See 38 C.F.R. § 4.118, Diagnostic Code 7802.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.

Turning to the evidence of record, the Veteran was afforded VA examination for scars in May 2015.  The VA examiner noted that the Veteran had scars on both knees.  The Veteran's right knee had one scar described as a 1 cm linear scar that was asymptomatic.  The Veteran's left knee had four scars.  Three of the scars were asymptomatic.  The service-connected scar, a 3 cm by 1 cm non-linear scar on the anterior of his left knee, was tender.  The symptomatic scar covered 5 square cm.  None of the scars resulted in a loss of function.  None of the scars were deep.

During the October 2017 hearing the Veteran asserted that his service-connected scar was tender and occasionally burned.

In short, the Veteran has one painful scar.  There is no evidence of three or four unstable or painful scars to warrant a higher rating under Diagnostic Code 7804.  There is no evidence that the scar is deep or causes limited motion to warrant a higher rating under Diagnostic Code 7801.  Accordingly, the Board must deny an evaluation in excess of 10 percent for the Veteran's left knee postoperative scar.  


ORDER

Entitlement to an evaluation in excess of 10 percent for tender scar of the left knee, post-operative residuals is denied.


REMAND

During the October 2017 hearing, the Veteran reported that, in addition to pain, his knees were bothered by prolonged sitting or standing.  He indicated had been falling more frequently due to his left knee was popping and giving out.  He stated that he fell to the ground at least twice per week.  Regarding his right knee, the Veteran reported that, in addition to pain, he had experienced locking, but not buckling.  Additionally, the Veteran indicated that his physician, Dr. A.A., told him he had a meniscal condition, but the Veteran was not sure if it was a tear.

After the hearing, the Veteran submitted an April 2017 private treatment record in which the Veteran's physician, Dr. A.A., stated that on physical examination the Veteran's knees had limited range of motion, but did not provide any measurements.  According to Dr. A.A., the Veteran had crepitus and "a lot of instability" in both knees, and walked with an antalgic gait.  At the time of the most recent VA examination, conducted in May 2015, the VA examiner found that the Veteran had no crepitus and normal joint stability bilaterally.

As there is an indication that the Veteran's disability has increased in severity since his last VA examination, and the recent private report lacked specific range of motion findings, the Board finds that new VA examinations are appropriate.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

As any increase in the Veteran's service-connected disabilities could affect his eligibility for a TDIU, the issues are inextricably intertwined with the pending increased rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  For this reason, the Board will defer consideration of the Veteran's TDIU claim until he has been provided the required additional VA examinations. See id.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.

2.  After undertaking the development listed above to the extent possible, schedule the Veteran for VA examinations to determine the current severity of the Veteran's service-connected bilateral knee disabilities.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should specifically address the following: 

a)  Range of motion testing should be undertaken, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and (4) as a result of pain, weakness, fatigability, or incoordination.  The examiner should also address whether there is a difference in active range of motion, versus passive range of motion.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the any associated functional limitations.  

b)  The examiner should specifically offer an opinion as to the impact of any functional loss due to pain during flare-ups, considering all procurable and assembled data, and by obtaining all tests and records that might reasonably illuminate the medical analysis.  The examiner must, at a minimum, ask the Veteran to describe the severity, frequency, duration, or functional loss manifestations related to flare-ups.  

c)  The examiner should specifically offer an opinion as to the impact of repetitive use over time on his functional ability.  If the examiner deems it necessary, the Veteran should be asked to engage in repetitive use over time prior to the examination.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After all necessary development has been completed, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, furnish a supplemental statement of the case.  The Veteran and his representative should be afforded the applicable time to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


